Citation Nr: 1635372	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  14-15 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for right knee instability.

2.  Entitlement to service connection for left knee instability.

3.  Entitlement to service connection for cervical spine degenerative disc disease.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a sleep disorder, including sleep apnea, to include as secondary to the Veteran's service-connected intervertebral disc syndrome with lumbar strain.

6.  Entitlement to service connection for a gastrointestinal disability, to include hiatal hernia and gastroesophageal reflux disease (GERD).

7.  Entitlement to service connection for muscle aches, to include as due to an undiagnosed illness related to service in the Persian Gulf War.

8.  Entitlement to service connection for generalized fatigue, to include as due to an undiagnosed illness related to service in the Persian Gulf War.

9.  Entitlement to a compensable rating for adhesive tendinitis and retracted scar tissue of the right hand and thumb, status post laceration.

10.  Entitlement to a rating in excess of 20 percent for scars on the entire body.


REPRESENTATION

Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to April 2002.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated February 2014 and November 2014 by a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

FINDING OF FACT

Prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal with respect to all issues pending before the Board. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran have been met with respect to all issues pending before the Board.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).  

During an April 2016 hearing, the Veteran stated on the record that he wished to withdraw his appeal with respect to all issues pending before the Board.  As such, no allegation of error of fact or law remains before the Board for consideration with respect these claims.  Thus, the Board finds that the Veteran has withdrawn all of the above-captioned claims, and they are dismissed.


ORDER

1.  The appeal as to entitlement to service connection for right knee instability is dismissed.

2.  The appeal as to entitlement to service connection for left knee instability is dismissed.
3.  The appeal as to entitlement to service connection for cervical spine degenerative disc disease is dismissed.

4.  The appeal as to entitlement to service connection for headaches is dismissed.

5.  The appeal as to entitlement to service connection for a sleep disorder, including sleep apnea, to include as secondary to the Veteran's service-connected intervertebral disc syndrome with lumbar strain is dismissed.

6.  The appeal as to entitlement to service connection for a gastrointestinal disability, to include hiatal hernia and gastroesophageal reflux disease (GERD) is dismissed.

7.  The appeal as to entitlement to service connection for muscle aches, to include as due to an undiagnosed illness related to service in the Persian Gulf War is dismissed.

8.  The appeal as to entitlement to service connection for generalized fatigue, to include as due to an undiagnosed illness related to service in the Persian Gulf War is dismissed.

9.  The appeal as to entitlement to a compensable rating for adhesive tendinitis and retracted scar tissue of the right hand and thumb, status post laceration is dismissed.

10.  The appeal as to entitlement to a rating in excess of 20 percent for scars on the entire body is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


